Citation Nr: 0002842	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Determination of initial rating for hearing loss, 
currently evaluated as 10 percent disabling.

2.  Determination of initial rating for hyperesthesia and 
paresthesia of the left ear, paresthesia of the left side of 
the tongue, and drooping of the left eyelid, all due to 
cranial nerve damage, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1972 to May 
1976.

The instant appeal as regards the hearing loss claim arose 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama, which granted a claim for service connection for 
residuals of surgery to the left ear with hearing loss and 
assigned a 10 percent disability evaluation.  The disability 
was recharacterized to include paresthesia of the left ear in 
an October 1996 rating decision.  The instant appeal as 
regards the paresthesia of the tongue and the drooping eyelid 
claim arose from the October 1996 rating decision which 
granted a claim for service connection for paresthesia of the 
left side of the tongue secondary to damage to the fifth 
(trigeminal) cranial nerve and the seventh (facial) cranial 
nerve.  A noncompensable disability evaluation was assigned.  
That disability was also recharacterized to include mild 
drooping of the left eyelid in an April 1999 rating decision, 
and the disability evaluation was increased to 10 percent at 
that time.  

As explained below, in light of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Fenderson v. West, 12 
Vet. App. 119 (1999), and in light of the Board's desire to 
associate all manifestations of the 7th cranial nerve 
pathology with the same claim, the Board has recharacterized 
the claims as stated on the cover page of this decision.


FINDINGS OF FACT

1.  The appellant's service-connected left ear hearing loss 
is currently manifested by an average pure tone threshold at 
1,000, 2,000, 3,000 and 4,000 hertz of 98.75+ decibels and no 
speech discrimination ability due to profound hearing loss; 
and the veteran is not totally deaf in both ears.

2.  The appellant's service-connected residuals of a partial 
lesion of the 7th cranial nerve are currently manifested by a 
manifested by paresthesia and hyperesthesia of the left ear, 
paresthesia of the left side of the tongue, and drooping of 
the left eyelid.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100; 64 Fed. 
Reg. 25,202-210 (1999) (effective June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of cranial nerve damage 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.124a, Diagnostic Code 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  VA 
examinations were performed pursuant to the appellant's 
claims for benefits.  Also, all available service medical 
records and VA treatment records have been obtained.  He has 
not asserted and there is nothing in the record that shows 
that there are missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the service medical records shows that the 
veteran had nondisqualifying hearing loss noted on his May 
1972 enlistment examination.  Left conductive and 
sensorineural hearing loss was noted in August 1972, and he 
was given a duty restriction.  His left ear was evaluated.  
He was noted to have a chondral deformity with moderate 
stenosis and a misplaced incus.  An internal auditory meatus 
was normal.  It was noted that the veteran was fully aware of 
the possibility of a "dead ear", and he consented to an 
exploratory tympanotomy.  In January 1975 he underwent an 
exploratory tympanotomy with reconstruction of the malleus.  
A perforation of the tympanic membrane was thereafter noted, 
and he underwent another tympanoplasty in July 1975 with an 
otoplasty which set back the left concha.  Following the 
second surgery, the veteran complained of ear pain, 
tenderness in the suture area, and pain in the mastoid area.  
His November 1975 separation examination noted severe 
congenital hearing loss of the left ear and marked 
destruction of the normal architecture of the left tympanic 
membrane.  It was also noted that the veteran had a 
congenital anomaly of the Reichert's cartilage. 

The veteran filed his initial claim for benefits in March 
1996, and he reported numbness in the tongue and left outer 
ear due to the ear operation in service.  During a May 1996 
mouth and throat examination he reported left ear burning and 
tingling.  The veteran also reported that his hearing had 
worsened since the operations in service, that he had 
problems chewing food in that he could not feel anything on 
the left side, and that he had an inability to taste anything 
on the left side of his mouth.

Examination revealed a normal oral cavity, pharynx, 
nasopharynx, and hypopharynx.  A 3 inch long, well-healed 
scar was noted on the back of the external left ear.  That 
ear was also markedly smaller than the ear on the right.  The 
impression was malformation and paresthesia of the left pinna 
and paresthesia of the left side of the tongue due to partial 
damage to the 7th nerve.  The examiner noted that the 
anterior two-thirds of the left side of the tongue was is 
supplied by the 7th nerve sensory fibers and that the 
numbness was due to partial damage to those fibers.

In May 1996 the veteran underwent an audio-ear diseases VA 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105
80
85
105+
105+

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear.  The examiner concluded that there 
was severe to profound, mixed hearing loss in the left ear.  

Physical examination revealed a smaller left auricle.  The 
external canal was paten, and the left tympanic membrane was 
intact.  However, the normal bony landmarks were distorted.  
There was no evidence of active middle ear infection or 
mastoid disease in either ear.  Subjective numbness was noted 
around the left auricle.  A July 1996 rating decision granted 
service connection for residuals of surgery to the left ear 
with hearing loss, and a 10 percent disability evaluation was 
assigned.

During a September 1996 miscellaneous neurological disorder 
examination the veteran reported that his left ear was very 
sensitive.  He could not stand anyone touching the ear, and 
he could not comb his hair.  The veteran also reported 
difficulty chewing and stated that he could only chew and 
drink on the right side.  He reportedly had no problem with 
taste sensation on the tongue.  He reported that any kind of 
ice cream or cold drinks bothers him on the left side of the 
tongue.  The veteran reported that he had no difficulty 
swallowing.

Neurologically the veteran was alert and oriented, and his 
speech was clear.  Examination of the facial nerves was 
normal.  Cranial nerves were within normal limits except for 
numbness.  There was no facial asymmetry.  Movements of the 
tongue and facial muscles were normal.  His reflexes were 
within normal limits.  There was no focal neurological 
deficit, and examination of the mouth and nose showed no 
evidence of defects.  The impression was paresthesia of the 
left ear and left side of the tongue secondary to damage to 
the 5th and 7th cranial nerve.

An October 1996 rating decision granted service connection 
for paresthesia of the left side of the tongue secondary to 
damage to the 5th (trigeminal) cranial nerve and the 7th 
(facial) cranial nerve.  A noncompensable disability 
evaluation was assigned.  That rating decision also granted 
service connection for paresthesia of the left ear and 
included that disability in the 10 percent evaluation 
assigned for residuals of left ear surgery with hearing loss.

The veteran has also complained of pain from the corner of 
his eye around the ear to the bottom of the jaw.  He also has 
stated that he had difficulty kissing his wife.  The Board 
has also reviewed VA treatment records dated from September 
1996 to July 1997 from the Tuscaloosa VA Medical Center (MC).  
These records include a record which noted that the veteran 
complained of ear pain.

The Board has also reviewed VA treatment records dated from 
April 1997 to September 1998 from the Birmingham VAMC.  A 
November 1997 magnetic resonance imaging of the brain 
revealed a lesion in the left auditory canal; however, the 
nature of the lesion was uncertain.  In January 1998 the 
veteran was issued a hearing aid for the left ear only.  A 
May 1998 record noted that a computer tomography scan had 
revealed no middle ear bones.  The veteran's primary concern 
was noted to be his dizziness and pain and not his hearing.  
An August 1998 private electronystagmogram report revealed 
abnormal findings consistent with a peripheral vestibular 
lesion.

A September 1998 miscellaneous neurological disorders VA 
examination noted that the veteran was wearing a hearing aid 
on the left side and that he was employed as a truck operator 
for a company.  He described a throbbing sensation in the 
left ear several days a week.  He reported tingling and 
numbness on the left side of the tongue and decreased 
sensation on the left side of the face.  He reported that his 
left eye was drooping and had gradually drooped more since 
service.  His sense of smell was unaffected, and his sense of 
taste was only affected on the left side of the tongue.

Examination revealed a deformed left ear with intact tympanic 
membrane.  The left upper eyelid drooped and caused facial 
asymmetry.  Tongue movements were normal, the throat was 
clear, and movement of the soft palate was normal.  Movement 
of the mastoid and neck was within normal limits, and speech 
was clear.  Trigeminal nerve examination was normal 
bilaterally.  The impression was left facial nerve weakness 
due to the 1975 surgery and impaired hearing on the left with 
dizziness, nausea, and vomiting.

A neurology consultation was ordered.  The September 1998 
report revealed partial lesion of the 7th cranial nerve due 
to the ear surgery in service.  The 7th cranial nerve lesion 
was manifested by numbness in the left side of the tongue, 
ear lobe hyperesthesia, hyperacusis of the left ear, and mild 
dropping of the left eyelid.  The report noted that the 
veteran had never had paralysis of the left side of the face 
or an increase in tear production in the left eye.  There was 
minimal ptosis of the left upper eyelid and left eyebrow with 
normal function of the eye and eye muscles.  Sensation of the 
face was found to be totally normal which equated with a 
normal 5th cranial nerve.

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
No 
response
90
95
105
No 
response

Speech audiometry revealed speech recognition ability was not 
able to be tested due to profound hearing loss in the left 
ear.  The veteran complained of tinnitus.  The conclusion was 
that the veteran had severe to profound hearing loss in the 
left ear.

A February 1999 cranial nerve examination noted that the 
veteran was still employed as a truck operator.  The 
veteran's primary concern was dizziness and tinnitus.  He 
also reported complaints of disfigurement of his face due to 
his eyelid drooping on the left.  He also reported excessive 
watering of the eyes.  The conclusions were similar to 
findings on earlier VA examinations with the exception of 
linking the veteran's tinnitus and dizziness to his in-
service ear surgery.  The Board notes that service connection 
was granted for tinnitus with dizziness in an April 1999 
rating decision.  However, the disability manifested by 
tinnitus and dizziness was not an appealed issue; therefore, 
it will not be addressed in this decision.

A March 1999 neurology consultation report to evaluate the 
left ear numbness and pain noted there was nothing new 
medically since the September 1998 evaluation.  However, the 
veteran was recommended for a new medication which the 
examiner thought might help his left ear hyperesthesia.

On the authorized audiological evaluation in March 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
105
85
95
105
No 
response

Speech audiometry revealed speech recognition ability was not 
able to be tested due to profound hearing loss in the left 
ear.  The conclusion was that the veteran had severe to 
profound hearing loss in the left ear.  No significant change 
was noted since the last VA audiological examination.  The 
report also noted that the veteran reported varying degrees 
of success with trials of different hearing aids and that 
there was no indication that medical treatment would improve 
the hearing situation.

The April 1999 rating decision granted an increased 
evaluation, to 10 percent, for paresthesia of the left side 
of the tongue and mild drooping of the left eyelid.

Left ear hearing loss

The Board notes that VA has recently amended the regulations 
pertaining to the evaluation of hearing loss.  These changes 
became effective June 10, 1999.  The changes made to the 
rating schedule were part of an ongoing effort by the 
Department to complete a comprehensive review and update of 
the entire rating schedule on the basis of particular body 
systems.  The intended effects of that action were to ensure 
that the rating schedule used current medical terminology, to 
reflect medical advances that occurred since the last review, 
and to provide unambiguous rating criteria.  Schedule for 
Rating Disabilities; Diseases of the Ear and Other Sense 
Organs, 64 Fed. Reg. 25,202 (1999).

The Court has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
A recent opinion of the VA Office of the General Counsel held 
that whether the amended mental disorders regulations are 
more beneficial to claimants than the prior provisions should 
be determined on a case by case basis.  VA O.G.C. Prec. 11-97 
(Mar. 25, 1997).  The Board finds that while the answers 
provided in that opinion relate specifically to the 
amendments made to the portion of the rating schedule 
addressing mental disorders, the reasoning and analysis set 
forth in the opinion are equally applicable to other 
amendments made to the rating schedule, including the recent 
changes made to the portion of the schedule addressing 
diseases of the ear and other sense organs. 

Thus, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  First, the Board notes that the comments before 
the amended regulation indicated that there would be "no 
change in th[e] method of evaluation [of hearing loss]. . . 
."  Schedule for Rating Disabilities; Diseases of the Ear 
and Other Sense Organs, 64 Fed. Reg. 25,202 (1999).  Further, 
the comments revealed that the regulations were simply 
"reorganized . . . for the sake of clarity."  Id.  Finally, 
as detailed below, the Board has applied the facts of this 
case to the old and the amended hearing regulations and it 
does not find that the amended regulation is more favorable 
to the veteran as under either the old or the amended 
criteria, the veteran is not entitled to a rating in excess 
of the currently assigned 10 percent disability evaluation.

Under VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992), and 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), the Board 
may consider regulations not considered by the RO if the 
claimant will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  The Board 
notes that prior to certifying the case to the Board, the RO 
did not have an opportunity to readjudicate the appellant's 
claim with consideration of the amended rating criteria for 
hearing loss.  Nevertheless, the Board does not find that the 
veteran will be prejudiced by applying the amended 
regulations in the first instance in this decision.  As noted 
above, the amended regulations do not demonstrate a 
significant change as regards the evaluation of the hearing 
loss claim in this case.  This being the case, the Board 
finds that the statement of the case and the supplemental 
statements of the case which were issued to the veteran 
provided him with reasonable notice of how his claim will be 
evaluated, reliance proposed to be placed on the regulations, 
and reasonable opportunity for him to respond.

The veteran's left ear hearing loss is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 
6101 (1998).  Under the regulations in effect prior to June 
10, 1999, the maximum evaluation for unilateral defective 
hearing was 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule established 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998).  Where, as 
here, the speech discrimination scores were unable to be 
used, the old ratings schedule provided that the use of a 
separate table with 11 auditory acuity levels based on 
puretone averages alone.  38 C.F.R. § 4.85(c), 4.87, Table 
VIa (1998).

As in the instant case, in situations where service 
connection had been granted only for defective hearing 
involving one ear, and the appellant did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal.  VAOPGCPREC 32-97.  
See also Boyer v. West, 12 Vet. App. 142 (1999).  In such 
situations, a maximum 10 percent evaluation was assignable 
where hearing in the service-connected ear is at Level X or 
XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100, 6101 
(1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (1999).  Several such 
examinations were performed in this case.  Examinations are 
to be conducted without the use of hearing aids.  Id.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  Again, a maximum 10 percent evaluation 
was assignable where hearing loss was service-connected in 
one ear only and the veteran was not totally deaf in both 
ears.  38 C.F.R. § 4.85, Table VII (1999). 

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f) (1999).

Where, as here, the speech discrimination scores were unable 
to be used, the amended rating schedule also provided that 
the use of a separate table with 11 auditory acuity levels 
based on puretone averages alone.  38 C.F.R. § 4.85(c), Table 
VIa (1999).  The new regulations also provide that where, as 
here, the puretone threshold at each of the four specified 
frequencies is 55 or more, the Roman numeral designation for 
hearing impairment will be taken from either Table VI or 
Table VIa, "whichever results in the higher numeral."  
38 C.F.R. § 4.86(a) (1999).

The Board finds that entitlement to an increased evaluation 
for left ear hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of an evaluation in excess of 10 percent this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The March 1999 VA examination shows that the veteran has an 
average pure tone threshold of 98.75+ decibels in the left 
ear, and that speech discrimination could not be tested due 
to the veteran's profound hearing loss.  His October 1998 VA 
audiological examination revealed the same results.  The only 
possible interpretation of these examination results under 
both the old and new regulations is that the veteran's 
hearing loss of the left ear was at least at level X, and 
that, therefore, the maximum 10 percent rating under the 
rating schedule was warranted.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  In 
Fenderson, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected left ear hearing 
loss, rather than as a disagreement with the original rating 
award for this condition.  However, the RO's correspondence 
to the veteran has provided the veteran with an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for that disorder.  In addition, the 
veteran's pleadings herein clearly indicate that he is aware 
that his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the veteran in recharacterizing the issues on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned to his service-
connected left ear hearing loss.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for his 
service-connected left ear hearing loss.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings."  Fenderson, 12 Vet. App. at 126.  In this 
case, the RO granted service connection and originally 
assigned a 10 percent evaluation for his left ear hearing 
loss as of the day he filed his initial claim for benefits, 
March 8, 1996.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  The 
Board has reviewed all the evidence dating from the time the 
veteran filed his initial claim and has determined that at no 
time from that time to the present has the evidence supported 
a rating in excess of 10 percent for his service-connected 
left ear hearing loss.  Id.; Fenderson v. West, 12 Vet. App. 
119 (1999).  

Additionally, the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for a left ear hearing loss; the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1999).

The Board notes that the veteran is currently assigned the 
maximum rating under the rating schedule for hearing loss 
which is service-connected in only one ear.  Thus, the Board 
has considered referral of the veteran's case to the Under 
Secretary for Benefits or Director of the Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  However, under the facts here presented, the 
Board finds that such referral is not warranted.  The 
evidence and allegations in this case show only that the 
veteran's hearing impairment is manifested by those problems 
that are directly addressed by schedular criteria, namely, 
decreased auditory acuity and interference with speech 
recognition.  No evidence has been presented to show that his 
disability picture is such that it would produce impairment 
of earning capacity beyond that reflected in the VA rating 
schedule, or would affect earning capacity in ways not 
already contemplated by the schedule.  The Board notes that 
the record shows that the veteran is currently employed as a 
truck operator, a job he has held with the same company for 
several years.

Neither has evidence has been presented to show that the 
veteran's case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. In the absence of any such 
evidence, referral under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See, e.g., Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Disability manifested by damage to the 7th cranial nerve: 
Paresthesia of the left ear, paresthesia of the left side of 
the tongue, hyperacusis of the left ear lobe, and drooping of 
the left eyelid

The appellant's residuals of cranial nerve damage are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 8207 for moderate, incomplete paralysis of the 7th 
(facial) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8207 (1999).  Diagnostic Code 8207 provides a 10 percent 
rating for moderate, incomplete paralysis, a 20 percent 
rating for severe, incomplete paralysis, and a 30 percent 
evaluation for complete paralysis of the nerve.  Id. 

The medical evidence shows that as a result of the damage to 
the 7th cranial nerve, the veteran has paresthesia of the 
left ear, paresthesia of the left side of the tongue, 
hyperacusis of the left ear lobe, and drooping of the left 
eyelid.  The September 1998 neurology consultation report 
noted these manifestations of a partial lesion of the left 
facial nerve.  He has also complained of burning and tingling 
and pain in the left ear and face from the eye to the jaw on 
the left.

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 8207.  The aforementioned 
objective medical evidence is consistent with moderate, 
incomplete paralysis.  The medical evidence does not reveal 
findings consistent with severe, incomplete paralysis.

The Board has considered the application of other Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
medical evidence does not show difficulty with smell, speech 
or problems with the facial or cranial nerves with the 
exception of the reported numbness.  Based on the September 
1998 neurological evaluation that found a normal 5th cranial 
nerve, a compensable rating under Diagnostic Code 8205 is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8205 (1999). 

The Board has considered the application of 38 C.F.R. 
§ 4.87a, Diagnostic Code 6276 (1999) for disability involving 
sense of taste as the veteran has reported that he is unable 
to taste on the left side of his mouth.  The Board notes that 
this Diagnostic Code was, prior to June 10, 1999, found at 
38 C.F.R. § 4.87b; however, the text of the regulation is 
unchanged.  Diagnostic Code 6276 states that a 10 percent 
rating is warranted for complete loss of sense of taste.  As 
the medical evidence, specifically the September 1998 and 
February 1999 neurological examinations, revealed that the 
veteran's sense of taste on the right side of his mouth was 
not impaired, the medical evidence does not show complete 
loss of sense of taste.  Therefore, a separate 10 percent 
disability evaluation under Diagnostic Code 6276 is not 
warranted.

The veteran has also indicated that he believes an increased 
evaluation is warranted based on the disfigurement caused by 
his eyelid drooping.  Diagnostic Code 7800 applies to 
disfiguring scars of the head, face, or neck.  Such scars of 
a slight degree warrant a noncompensable disability 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  
Moderate, disfiguring scars warrant a 10 percent evaluation.  
Id.  Severe scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, warrant 
a 20 percent evaluation, and complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement warrant a 30 percent 
evaluation.  Id.

A September 1996 VA neurological examination found no facial 
asymmetry.  A September 1998 neurology consultation report 
also noted "mild" dropping of the left eyelid, and a 
September 1998 neurology examination report noted facial 
asymmetry as a result.  The February 1999 VA neurological 
examination report noted facial asymmetry due to the drooping 
eyelid on the left side.  The examiner described the drooping 
as "mild."  The Board notes that recent color photographs 
submitted by the appellant reveal very mild drooping of the 
left eyelid.

Based on the evidence above, the Board deems that the very 
mild droop of the veteran's left eyelid is not more 
disfiguring that a scar of slight degree.  The disfigurement 
has repeatedly been described as mild, when it has been noted 
at all.  Thus, the veteran's eyelid droop does not meet the 
criteria for a compensable rating for disfigurement.  The 
Board finds that a separate compensable rating for 
disfigurement due to the drooping eyelid is not warranted 
because the claimed disfigurement is not the equivalent of 
moderate, disfiguring scars.  Thus, the veteran does not meet 
the criteria for a compensable rating by analogy to 
Diagnostic Code 7800.  Further, there is nothing in the 
medical evidence to suggest there exists a marked and 
unsightly deformity of the eyelids or a complete or 
exceptionally repugnant deformity of one side of the face.

The Board notes that it has considered Diagnostic Code 5325 
for muscle injury of the facial muscles.  Such an injury is 
to be evaluated for functional impairment as 7th (facial) 
cranial nerve neuropathy (Diagnostic Code 8207), disfiguring 
scar (Diagnostic Code 7800), etc.  38 C.F.R. § 4.73, 
Diagnostic Code 5325 (1999).  The minimum rating, if 
interfering to any extent with mastication, is 10 percent.  
Id.  However, the medical evidence does not show that there 
has been any muscle injury of the facial muscles.  Further, 
while the veteran complains of problems chewing, the VA 
examinations consistently found movement of the tongue was 
normal and that the functioning of the mouth and throat was 
within normal limits.  Therefore, the Board finds that 
Diagnostic Code 5325 is not for application, and a separate 
rating for interference with mastication is not warranted. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the Fenderson Court.  In 
Fenderson, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, 12 Vet. App. at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as a claim for an increased disability 
rating for the veteran's service-connected residuals of 
cranial nerve damage, rather than as a disagreement with the 
original rating award for this condition.  However, the RO's 
November 1996 statement of the case provided the veteran with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation for that disorder.  In 
addition, the veteran's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the veteran in recharacterizing the 
issues on appeal to properly reflect the veteran's 
disagreement with the initial disability evaluation assigned 
to his service-connected residuals of cranial nerve damage.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran was dissatisfied with his initial rating for his 
service-connected residuals of cranial nerve damage.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged ratings."  Fenderson, 12 Vet. 
App. at 126.  In this case, the RO granted service connection 
and originally assigned a 0 percent evaluation for his left 
eye and left side of tongue paresthesias.  However, in an 
April 1999 rating decision, an increased rating, to 10 
percent was granted for that disorder, including the left 
eyelid droop, as of the day he filed his initial claim for 
benefits, March 8, 1996.  See 38 C.F.R. § 3.400(b)(2)(i) 
(1999).  The Board has reviewed all the evidence dating from 
the time the veteran filed his initial claim and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 10 percent for 
his service-connected residuals of cranial nerve damage.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for a left ear hearing loss; the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1999).

ORDER

Claims for entitlement to increased initial ratings for 
hearing loss and for residuals of cranial nerve damage, 
namely hyperesthesia and paresthesia of the left ear, 
paresthesia of the left side of the tongue, and drooping of 
the left eyelid, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

